Name: Commission Regulation (EC) No 1235/2002 of 9 July 2002 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  animal product;  international trade
 Date Published: nan

 Avis juridique important|32002R1235Commission Regulation (EC) No 1235/2002 of 9 July 2002 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 Official Journal L 180 , 10/07/2002 P. 0013 - 0014Commission Regulation (EC) No 1235/2002of 9 July 2002fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 5(4) thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(3), as last amended by Regulation (EC) No 493/2002, and in particular Article 5(4) thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin(4), as last amended by Commission Regulation (EC) No 2916/95(5), and in particular Article 3(4) thereof,Whereas:(1) Commission Regulation (EC) No 1484/95(6), as last amended by Regulation (EC) No 1000/2002(7), fixes detailed rules for implementing the system of additional import duties and fixes representative prices in the poultrymeat and egg sectors and for egg albumin.(2) It results from regular monitoring of the information providing the basis for the verification of the import prices in the poultrymeat and egg sectors and for egg albumin that the representative prices for imports of certain products should be amended taking into account variations of prices according to origin. Therefore, representative prices should be published.(3) It is necessary to apply this amendment as soon as possible, given the situation on the market.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 1484/95 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on 10 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 77, 20.3.2002, p. 7.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 282, 1.11.1975, p. 104.(5) OJ L 305, 19.12.1995, p. 49.(6) OJ L 145, 29.6.1995, p. 47.(7) OJ L 152, 12.6.2002, p. 21.ANNEXto the Commission Regulation of 9 July 2002 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95"ANNEX I>TABLE>"